UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6353


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

COREY ANTOINE TABOR,

                       Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:03-cr-00012-RLV-CH-5; 5:12-cv-00172-RLV)


Submitted:   June 18, 2015                 Decided:   June 23, 2015



Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Corey Antoine Tabor, Appellant Pro Se. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina; Rebecca Taylor
Menerney, Kenneth Michel Smith, OFFICE OF THE UNITED STATES
ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Corey Antoine Tabor seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2012) motion and

his motion for reconsideration.              The orders are not appealable

unless    a    circuit   justice    or   judge    issues   a     certificate   of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2012).             A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                 28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong.               Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                  Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Tabor has not made the requisite showing.              Accordingly, we deny a

certificate of appealability and dismiss the appeal.                We dispense

with      oral     argument        because       the     facts      and    legal




                                         2
contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3